UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1405



ROBERT HAYES,

                                              Plaintiff - Appellant,

          versus


BUREAU    OF    INDIAN    AFFAIRS,    Deputy
Commissioners;  HARFORD  COUNTY,   land  and
property and deeds; UNITED STATES DEPARTMENT
OF EDUCATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
498-AMD)


Submitted:   May 15, 2003                     Decided:   May 22, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Hayes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert Hayes appeals the district court’s order dismissing his

complaint seeking reparations for failure to state a claim. We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.         See Hayes v.

Bureau of Indian Affairs, No. CA-03-498-AMD (D. Md. Mar. 3, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2